DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 06/21/2022.
Claims 1-3, 8-10, 15-18 and 21-30 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 8-9, 15-16, 18, 21 23, 25, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oohara et al. (US 5,131,956) in view of Zhu et al. (CN103489947 with provided machine English translation) and Morad et al. (US 2014/0124014).
Addressing claim 1, 8, 15 and 18, Oohara discloses an apparatus, comprising:
Oohara discloses an apparatus (figs. 3a-3b and 4), comprising:
 	one or more solar cells (fig. 4); and
	one or more interconnects 9 for making electrical connections only between the solar cells,
	at least one of the solar cells including one or more metal gridlines 6a for collecting current, one or more busbars 6c for aggregating current from the gridlines, and one or more contact pads 6b used to electrically connect the interconnects 9 to the busbars (fig. 3a), and
	each of the one or more interconnects consisting of a single metal toe 9 that remains flat (fig. 4) when connected only to one of the contact pads 6b (figs. 3a-3b) to span between the one of the contact pads to another one of the solar cells (fig. 4), without a second toe connected to the single toe, and with no connected crossbars (figs. 3a-3b),
	wherein the one or more interconnects are uniformly placed across one edge of the at least one solar cells (figs. 3a-3b show the interconnects 9 are placed at equidistance from the respective upper and lower edges of the solar cell which qualifies them as being placed uniformly across one edge of the at least one solar cells).

Oohara is silent regarding wherein four or more interconnects are uniformly placed across one edge of the at least one of the solar cells when the at least one of the solar cells has an area greater than 60 cm2 or three interconnects are uniformly placed across one edge of the at least one of the solar cells, when the at least one of the solar cells has an area less than 60 cm2.
Zhu discloses, in paragraph [0034] of the translation document, four interconnects are used for solar cell having an area greater than 60 cm2 (156 mm x 156 mm is greater than 60 cm2) to reduce series resistance and to increase power output of the module.

Morad discloses in figs. 6a and 7A-7B four interconnects 90, that remain flat (fig. 6a), are uniformly placed (the outermost interconnects are placed at equidistance from the respective edges and the distance between the interconnects are the same) across one edge of the at least one solar cells for interconnecting one solar cell to another (figs. 7A-7B).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the apparatus of Oohara with solar cells having the area with the associated number of interconnects disclosed by Zhu in paragraph [0034] in order to reduce the series resistance and to increase the power output of the apparatus (Zhu, [0034]).  Furthermore, one would have found it obvious to place the four interconnects in the apparatus of Oohara in view of Zhu in the known uniform configuration across one edge of the solar cell as disclosed by Morad in order to obtain the predictable result of interconnecting (Rationale B, KSR decision, MPEP 2143).

Addressing claims 2, 9, 27 and 29, Zhu discloses the interconnects is comprised of a copper layer to achieve reduction in thermal deformation and breakage of the solar cell apparatus [0015].  Therefore, at the time of the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to modify the apparatus of Oohara with the interconnect material disclosed by Zhu in order to reduce thermal deformation and breakage of the solar cell apparatus (Zhu, [0015]).
Addressing claims 16, 21, 23 and 25, col. 6 ln 47-66 of Oohara discloses that the plurality of solar cells are encapsulated with protective layers, which is analogous to the step of making the electrical connections to the one or more solar cells in a panel comprised of an array of the one or more solar cells.

Claims 3, 10, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oohara et al. (US 5,131,956) in view of Zhu et al. (CN103489947 with provided machine English translation) as applied to claims 1-2, 8-9, 15-16, 18, 21, 23, 25, 27 and 29 above, and further in view of Yamaguchi et al. (US 2013/0206228).
Addressing claims 3, 10, 28 and 30, Oohara discloses the interconnectors 9 have a thickness of about 30 microns (col. 6 ln 57-60), which falls within the claimed thickness range of between 1-2 mils.  Zhu discloses the interconnects have a width between 1.5 to 2.00 mm [0004] or 1.8 mm [0023] that overlaps or falls within the claimed range, respectively.  In figs. 4 and 5a, Oohara further discloses the length of the interconnector 9 is dictated by the gap between adjacent solar cells.  Oohara further discloses the gap between adjacent solar cells should be optimized to minimize the loss of effective area (col. 5 ln 21-29).

Oohara and Zhu are silent regarding the length of the interconnects.

Yamaguchi discloses adjusting the length of the interconnector 5 to adjust the distance between the solar cells [0031].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the apparatus and method of Oohara by performing routine experimentation with the length of the interconnector in order to optimize the distance between the adjacent solar cells to minimize the loss of effective area (Oohara, col. 5 ln 21-29, figs. 4 and 5a; Yamaguchi [0031]).  Therefore, one would have arrived at the claimed length of the interconnects when perform routine experiment with the length of the interconnects of Oohara in view of Yamaguchi in order to optimize the distance between the adjacent solar cells to minimize the loss of effective area.

Claim(s) 17, 22, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oohara et al. (US 5,131,956) in view of Zhu et al. (CN103489947 with provided machine English translation) and Morad et al. (US 2014/0124014) as applied to claims 1-2, 8-9, 15-16, 18, 21 23, 25, 27 and 29 above, and further in view of Zimmerman (US 2013/0014802).
Addressing claims 17, 22, 24 and 26, Oohara is silent regarding the step of making the electrical connections to one or more solar cells in a space vehicle including the panel.

Zimmerman discloses front interconnected solar cells similarly to those of Oohara; wherein, the solar cells are incorporated in space vehicle in geostationary orbit [0013 and 0097].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method and apparatus of Oohara with incorporating the solar cells in space vehicle as disclosed by Zimmerman in order to expand the usage location of the solar cells.

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive for the following reasons:
Regarding the teaching of Oohara, the Applicants argued that Oohara only discloses two external connectors along one edge of the solar cell, the argument is correct and the Examiner did not state that Oohara discloses more than two external connectors along one edge of the solar cell.  The Applicant argued the external connectors of Oohara are not uniformly placed along the one edge.  The argument is not persuasive because the interconnectors of Oohara are placed at equidistance relative to the upper and lower edges of the solar cell, which qualifies them as being placed uniformly along the one edge.  The Applicants further argued fig. 5b of Oohara does not show that the interconnectors remain flat when connected to the solar cell.  The argument is not persuasive because it does not address the content of the rejection where the embodiment in fig. 4, which shows the interconnectors remain flat when connected to the solar cell, as teaching the claimed limitation and not fig. 5b.
Regarding the Zhu reference, the Applicants argued that Zhu does not contain a paragraph [0034] as cited in the Office Action, the assertion is partially correct as the Zhu foreign reference does not include paragraph [0034].  However, the machine English translation of the Zhu reference, which was provided along with the previous Office Action, includes paragraph [0034] that states “Because the present invention adopts 3 interconnecting bars on the solar cell of 156 mm x 156mm; after selecting 4 interconnecting bars on the solar cell of 156 mm x 156 mm, due the selection of appropriate cross-sectional area and yield strength of the interconnecting bars, the increase of The current collection of the battery by the interconnection bar reduces resistance of the module and increases the power output of the module”, which definitively shows using 4 interconnecting bars for a solar cell having an area greater than 60 cm2 reduces resistance and increases the power output of the module.  It is noted that paragraph [0034] of the translation document corresponds to paragraph [0029] of the foreign language copy of the Zhu reference.  This is because the English translation document assigns paragraph number to single lines such as “[0001] technical field” and “[0003] Background technique” that is not done so in the foreign language copy of the Zhu reference.  This is the reason why the translation document has more paragraphs than the foreign language copy of the Zhu reference; however, such discrepancy does not change the substance of Zhu’s teaching that meets the claimed limitation.  The English translation document should clear up the Applicants’ confusion with regard to the teaching of Zhu as stated in the Remarks.
The Applicants further argued that Zhu does not disclose single metal toes with no connected crossbars connected to the single metal toe.  The assertion is correct; however, Zhu is not relied on for such disclosure since Oohara already discloses the claimed feature.
The Applicants further argued that Zhu does not disclose four or more of the interconnects are uniformly placed across one edge of the solar cell.  The assertion is correct; however, Zhu is not relied in for the disclosure of such limitation.  The argument is also not persuasive in light of the teaching of Morad, which is cited as necessitated by amendment.
For the reasons above, Examiner maintains the position that claims 1-3, 8-10, 15-18 and 21-30 are obvious based on the teaching of the cited references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        06/30/2022